               Case 5:19-cr-00106-DAE Document 60 Filed 09/19/19 Page 1 of 2

                                                                                            LED
                                                                                      SEP 192019
                                                                            CLU$ 0rR,cT COiRt
                            UNITED STATES DISTRICT COURT                                    ICT
                             WESTERN DISTRICT OF TEXAS                                    DeJ(I7y
                                SAN ANTONIO DIVISION

UT'1ITED STATES OF AMERICA,                      )
                                                 )
                              Plaintiff,         )
                                                 )

V.                                               )   CRIMINAL NO. SA-19-CR-106-DAE
                                                 )
BENJAMIN JOOST BOGARD,                           )
                                                 )
                              Defendant.         )

                            FINAL JUDGMENT OF FORFEITURE

        Came on to be considered the United States of America's Motion for Final Judgment of

Forfeiture, pursuant to the provisions of Fed. R. Cnm. P. 32.2(c)(2) and Title 21 U.S.C. §

853(n)(1)-(7), and this Court being fully and wholly apprised in all its premises, finds said Motion

meritorious. The Court finds that the United States of America has proven by a preponderance of

the evidence the nexus between the properties described below and the violations of Title 18 U.S.C.

§    1466A(b)(1) and (d)(4), by virtue of Defendant BENJAMiN JOOST BOGARD's oral guilty plea

with the factual basis recited into the record. The Court further finds that Defendant BENJAMiN

JOOST BOGARD has an interest in the properties described below and does hereby GRANT said

Motion.      IT IS THEREFORE,

        ORDERED that all right, title, and interest of Defendant BENJAMIN JOOST BOGARD in

the properties described below, to wit:

        1.   Any and all online accounts used by the defendant; and
        2. Huawei P20 Lite ANE-LX3 cellular telephone bearing         serial number
             KPSDU18425000143,

hereinafter referred to as the Subject Personal Properties be, and hereby is, forfeited to the United

States of America; and IT IS FURTHER,
              Case 5:19-cr-00106-DAE Document 60 Filed 09/19/19 Page 2 of 2




       ORDERED that any and all right, title, and interest of Robbie Bogard in the Subject Personal

Properties be, and hereby is, held in default and FORFEITED to the United States of America; and

IT IS FURTHER,

       ORDERED that any and all right, title, and interest of Caroline Bogard in the Subject

Personal Properties be, and hereby is, held in default and FORFEITED to the United States of

America; and IT IS FURTHER,

       ORDERED that any and all right, title, and interest of any and all other potential petitioners

in the Subject Personal Properties be, and hereby is, held in default and FORFEITED to the United

States of America; and IT IS FURTHER,

       ORDERED that the Federal Bureau of Investigation and United States Marshals Service

and/or its designated agent, shall seize, take custody, control, and possession of the aforementioned

forfeited Subject Personal Properties and shall dispose of same in accordance with law at such time

when all appeals have been exhausted; and IT IS FURTHER,

       ORDERED that all terms and provisions contained in this Court's Preliminary Order of

Forfeiture (Doc. 49) entered on June 13, 2019, in so much as may be applicable and consistent with

this Order, shall remain in full force and effect.

       IT IS SO ORDERED.

       SIGNED this     jqday 0f)fflbeQ__                   ,




                                               DAVID A. EZRA//
                                               SENIOR UNITELVSTATES DISTRICT JUDGE




                                                     2
